Skinner, J., dissenting. Sandford and Booth owed Cooper, Henderson & Co., and gave to McClun, a note in their favor, on a third person, with directions to collect the same, and pay a portion of the proceeds thereof to Cooper, Henderson & Co. McClun collected the note. Creditors of Sandford and Booth, sued out of the McLean circuit court, writs of attachment against their effects, and obtained judgment in such attachment suits. In those suits, McClun was garnisheed, answered, setting up the facts, judgment was rendered against him, for the moneys, the proceeds of the note in his hands, and he paid the judgment. The money being paid by compulsion of law and without fraud, I think the law will not compel him to pay it again. I therefore cannot concur with the majority of the court, in reversing the decree of the circuit court.